DETAILED ACTION
Status of Claims
Responsive to the amendment filed 24 September 2021, claims 1 and 15 are amended.  Claims 18-20 were withdrawn and now are cancelled by Examiner Amendment.  Claims 1-17 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 24 September 2021 and the Examiner’s amendment below, no rejections are made at this time.

Terminal Disclaimer
The terminal disclaimer filed on 24 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 8,840,832 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions

This application is in condition for allowance except for the presence of claims 18-20 directed to an invention non-elected without traverse.  Accordingly, claims 18-20 have been cancelled.

EXAMINER'S AMENDMENT


The application has been amended as follows: 

Cancel claims 18-20


Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment to the claims has overcome the rejections over 35 USC 112.  
The prior art does not teach or fairly suggest applicant's claimed invention of claims 1 and 15, requiring producing a sintered article  by creting a green workpiece extruded nonlinearly (or sinusoidally) on a support such that a length of the green workpiece is greater than a length of a line between two points on the support member, followed by moving the work to debinder and sintering apparatuses to form a sintered article.  
Martakos teaches extrusion of a plastic bead that is sinuously arranged around a mandrel, then sintered such that a unitary tubular piece is created.  Martakos does not envision that the material is placed onto a support that extends at least between an extruder and a debinder apparatus, and wherein the extruded length of the work be longer than a distance between two points on the support.  Casulli et al. teach that a process of extruding a melted polymer includes inducing relative motion between a support member and extrusion die.  Casulli et al. does not envision a further sintering step.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734